         Case 2:20-cv-04171-SB-KS Document 38 Filed 04/12/21 Page 1 of 1 Page ID #:144



                                                                      JS-6             April 12, 2021
                                                                                           VPC


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
Mayra Houston                                              CASE NUMBER:


                                                                             2:20-cv-04171-SB (KSx)
                                               PLAINTIFF
                           v.
County of Los Angeles, et al.                                                     AMENDED
                                                                                 JUDGMENT
                                              DEFENDANT



An offer of judgment having been made and accepted pursuant to Federal Rule of Civil
Procedure 68, and the offer and notice of acceptance having been filed on April 6, 2021
as docket number 35 (the "Offer of Judgment"), judgment is hereby entered for
 Plaintiff Mayra Houston

and against
 Defendants County of Los Angeles, Dion Ingram, Erika Ortiz Garcia

 according to the terms set forth in the Offer of Judgment.




                 Date: April 12, 2021                           By:
                                                                       United States District Judge




CV-140 (02/21)
                                                     JUDGMENT
